            Case 1:19-cv-11104-RA Document 20 Filed 06/26/20 Page 1 of 29




Sheehan & Associates, P.C.
Spencer Sheehan
505 Northern Blvd Ste 311
Great Neck NY 11021-5101
Telephone: (516) 303-0552
Fax: (516) 234-7800
spencer@spencersheehan.com

(Additional Counsel on Signature Page)

United States District Court
Southern District of New York                                     1:19-cv-11104-RA

Glynis Wynn, Katelynn Edgerly, individually and
on behalf of all others similarly situated,
                                   Plaintiffs,
                                                             First Amended Class Action
                     - against -
                                                                     Complaint
Topco Associates, LLC,
                                   Defendant

       Plaintiffs by attorneys allege upon information and belief, except for allegations pertaining

to plaintiffs, which are based on personal knowledge:


       1.      Topco Associates, LLC (“defendant”) manufactures, distributes, markets, labels and

sells vanilla almondmilk purporting to be flavored only with vanilla under the Full Circle Market

brand (“Product”).

       2.     The Product is available to consumers from retail and online stores of third-parties

and is sold in cartons of 32 OZ and 64 OZ.

       3.     The relevant front label representations include “Full Circle Market,” “Vanilla” and

“Almondmilk.”




                                                 1
                Case 1:19-cv-11104-RA Document 20 Filed 06/26/20 Page 2 of 29




           4.     The representations are misleading because although the characterizing flavor is

represented as vanilla, its flavor is not derived exclusively from vanilla beans and contains

undisclosed artificial flavors.

           5.     Today’s consumers are especially attentive to the foods and beverages they consume.

           6.     62% of consumers surveyed by Nielsen say they try to avoid artificial flavors.1


1
    Nielsen, Reaching For Real Ingredients: Avoiding The Artificial, Sept. 6, 2016.


                                                           2
             Case 1:19-cv-11104-RA Document 20 Filed 06/26/20 Page 3 of 29




        7.     Another study by New Hope Network concludes that “71% of consumers today are

avoiding artificial flavors.”2

        8.     Label Insight, a marketing company focused on consumer products, determined that

76% of consumers avoid products with artificial flavors.3


I.      “Vanilla” Without Qualification Tells Consumers All of Product’s Flavor and Vanilla
        Taste is from Vanilla Beans

        9.     If a product makes a representation as to its primary flavor, the common or usual

name is required to designate the source and amount of flavor in a specific way so that consumers

will not be misled:

        If the label, labeling, or advertising of a food makes any direct or indirect
        representations with respect to the primary recognizable flavor(s), by word,
        vignette, e.g., depiction of a fruit, or other means, or if for any other reason the
        manufacturer or distributor of a food wishes to designate the type of flavor in the
        food other than through the statement of ingredients, such flavor shall be considered
        the characterizing flavor…

        21 C.F.R. § 101.22(i)(1).

        10.    These regulations have been adopted in their entirety and without modification by

New York State, through the regulations accompanying N.Y. AGM Article 17:

        the commissioner hereby adopts the current regulations as they appear in title 21 of
        the Code of Federal Regulations (revised as of April 1, 2013; U.S. Government
        Printing Office, Washington, DC 20402), in the area of food packaging and labeling
        as follows…(3) Part 101 of title 21 of the Code of Federal Regulations, containing
        the Federal definitions and standards for Food Labeling (including Appendices) at
        pages 10-172.

        1 NYCRR 259.1(a)(3) contained in Section 259.1 (“Packaging and labeling of
        food.”)

        11.    Vanilla products are the only flavorings subject to standards of identity. See 21



2
 Alex Smolokoff, Natural color and flavor trends in food and beverage, Natural Products Insider, Oct. 11, 2019.
3
 Thea Bourianne, Exploring today’s top ingredient trends and how they fit into our health-conscious world, March
26-28, 2018.


                                                       3
           Case 1:19-cv-11104-RA Document 20 Filed 06/26/20 Page 4 of 29




C.F.R. Part 169 (“Food dressings and flavorings”); 21 C.F.R. §169.3 (“Definitions”); 21 C.F.R. §

169.175 – 21 C.F.R. § 169.182 (vanilla products); see also 1 NYCRR § 250.1(a)(17) (“the

commissioner hereby adopts the following as the standards of identity and/or standards of quality,

and tolerances for food and food products as published in title 21 of the Code of Federal

Regulations…21 CFR part 169, containing the Federal definitions and standards for Food

Dressings and Flavorings at pages 600-606.”) (italics in original).4

        12.    Federal regulations require that a food which is not subject to a standard of identity

is required to bear a “common or usual name of a food” which “accurately identif[ies] or

describe[s], in as simple and direct terms as possible, the basic nature of the food or its

characterizing properties or ingredients.” See 21 C.F.R. § 102.5(a).

        13.    The “common or usual name” requirement is incorporated in its entirety and without

modification through the regulations accompanying N.Y. AGM Article 17:

        the commissioner hereby adopts the current regulations as they appear in title 21 of
        the Code of Federal Regulations (revised as of April 1, 2013; U.S. Government
        Printing Office, Washington, DC 20402), in the area of food packaging and labeling
        as follows…(4) Part 102 of title 21 of the Code of Federal Regulations, containing
        the Federal definitions and standards for Common or Usual Name for
        Nonstandardized Foods at pages 173-180.

        1 NYCRR § 259.1(a)(4), Section 259.1, Packaging and labeling of food, Part 259,
        Packaging and labeling of food, Subchapter C, Food and Food Products, Chapter
        VI, Food Control, Title 1.

        14.    New York State has adopted and incorporated in its entirety, all provisions of the

Federal Food, Drug and Cosmetic Act (“FFDCA”) through its Agriculture and Markets Law

(“AGM”) and the accompanying regulations. See Title 1, Department of Agriculture and Markets,

Official Compilation of Codes, Rules and Regulations of the State of New York (“NYCRR”).



4
 1 NYCRR § 250.1(a)(17), Section 250.1, Foods, Part 250, Definitions and Standards, Subchapter C, Food and Food
Products, Chapter VI, Food Control, Title 1.


                                                      4
           Case 1:19-cv-11104-RA Document 20 Filed 06/26/20 Page 5 of 29




        15.    If the labeling of organic vanilla soymilk is inconsistent with the federal standards,

then it also violates what New York requires.


I.      Vanilla is Constantly Subject to Efforts at Imitation Due to High Demand

        16.    The tropical orchid of the genus Vanilla (V. planifolia) is the source of the prized

flavor commonly known as vanilla,

        17.    Vanilla’s “desirable flavor attributes…make it one of the most common ingredients

used in the global marketplace, whether as a primary flavor, as a component of another flavor, or

for its desirable aroma qualities.”6

        18.    Though the Pure Food and Drugs Act of 1906 (“Pure Food Act”) was enacted to

“protect consumer health and prevent commercial fraud,” this was but one episode in the perpetual

struggle against those who have sought profit through sale of imitation and lower quality

commodities, dressed up as the genuine articles.7

II.     Requirements for Food Labeling to Prevent Consumer Deception

        19.    New York State has adopted and incorporated in its entirety, all provisions of the

Federal Food, Drug and Cosmetic Act (“FFDCA”) through its Agriculture and Markets Law

(“AGM”) and the accompanying regulations. See Title 1, Department of Agricutlure and Markets,

Official Compilation of Codes, Rules and Regulations of the State of New York (“NYCRR”).

        20.    Vanilla products are the only flavorings subject to standards of identity. See 21

C.F.R. Part 169 (“Food dressings and flavorings”); 21 C.F.R. §169.3 (“Definitions”); 21 C.F.R. §

169.175 – 21 C.F.R. § 169.182 (vanilla products); see also 1 NYCRR § 250.1(a)(17) (“the

commissioner hereby adopts the following as the standards of identity and/or standards of quality,


6
 Daphna Havkin-Frenkel, F.C. Bellanger, Eds., Handbook of Vanilla Science and Technology, Wiley, 2018.
7
 Berenstein, 412; some of the earliest recorded examples of food fraud include unscrupulous Roman merchants who
sweetened wine with lead.


                                                      5
           Case 1:19-cv-11104-RA Document 20 Filed 06/26/20 Page 6 of 29




and tolerances for food and food products as published in title 21 of the Code of Federal

Regulations…21 CFR part 169, containing the Federal definitions and standards for Food

Dressings and Flavorings at pages 600-606.”) (italics in original).19

        21.    Prior to adoption of vanilla standards under the Federal Food Drugs & Cosmetic Act

(“FFDCA”) during the era of the “Pure Food Laws,” “the widespread and exceedingly serious

adulteration of vanilla extracts that are now labeled ‘pure’…deprive[d] the consumer of value the

product is represented to have, and for which the consumer pays.20

        22.    These practices were chronicled in Notices of Judgment issued by the Department of

Agriculture against manufacturers who passed off imitation vanilla products:

        Misbranding was alleged for the further reason that the product was labeled and
        branded so as to deceive and mislead the purchaser thereof, in that said label was
        calculated and intended to create the impression and belief in the mind of the
        purchaser that the product was a genuine vanilla extract, whereas, in fact, it was a
        mixture of vanilla extract, vanillin, and coumarin, artificially colored with caramel.

        Notice of Judgment No. 2241, Adulteration and Misbranding of…Vanilla Extract,
        United States Department of Agriculture, W. M. Hays, Acting Secretary,
        Washington, D.C., January 23, 1913.

        23.    The vanilla standards were intended to “insure, for the protection of both the

consumers and our industry, that all vanilla products are correctly labeled and meet at least

minimum standards.”21

        24.    The objective basis for the standards is the requirement that a “unit of vanilla

constituent means the total sapid and odorous principles extractable from one unit weight of vanilla



19
   1 NYCRR § 250.1(a)(17), Section 250.1, Foods, Part 250, Definitions and Standards, Subchapter C, Food and Food
Products, Chapter VI, Food Control, Title 1.
20
   Letter from McCormick & Company Inc. to HEW Secretary, January 15, 1960; Memorandum of Telephone
Conversation between Mr. Alfred Daibock, Commercial Policy Division, Department of State and Tom Bellis, Food
Standards Branch, FDA (the FDA stated, “The prime purpose sought to be served by the standards adopted was to
promote honest, fair dealing with housewives and other consumers of the flavorings covered by the standards”).
21
   Letter from McCormick & Company Inc. to HEW Secretary, January 15, 1960; Press Release U.S. Department of
Health, Education, and Welfare, September 13, 1963.


                                                       6
              Case 1:19-cv-11104-RA Document 20 Filed 06/26/20 Page 7 of 29




beans,” or 13.35 ounces.22

           25.    Federal regulations require that a food which is not subject to a standard of identity

is required to bear a “common or usual name of a food” which “accurately identif[ies] or

describe[s], in as simple and direct terms as possible, the basic nature of the food or its

characterizing properties or ingredients.” See 21 C.F.R. § 102.5(a).

           26.    The “common or usual name” requirement is incorporated in its entirety and without

modification through the regulations accompanying N.Y. AGM Article 17:

           the commissioner hereby adopts the current regulations as they appear in title 21 of
           the Code of Federal Regulations (revised as of April 1, 2013; U.S. Government
           Printing Office, Washington, DC 20402), in the area of food packaging and labeling
           as follows…(4) Part 102 of title 21 of the Code of Federal Regulations, containing
           the Federal definitions and standards for Common or Usual Name for
           Nonstandardized Foods at pages 173-180.

           1 NYCRR § 259.1(a)(4), Section 259.1, Packaging and labeling of food, Part 259,
           Packaging and labeling of food, Subchapter C, Food and Food Products, Chapter
           VI, Food Control, Title 1.

           27.    If a product makes a representation as to its primary flavor, the common or usual

name is required to designate the source and amount of flavor in a specific way so that consumers

will not be misled:

           If the label, labeling, or advertising of a food makes any direct or indirect
           representations with respect to the primary recognizable flavor(s), by word,
           vignette, e.g., depiction of a fruit, or other means, or if for any other reason the
           manufacturer or distributor of a food wishes to designate the type of flavor in the
           food other than through the statement of ingredients, such flavor shall be considered
           the characterizing flavor…

           22 C.F.R. § 101.22(i)(1).

           28.    These regulations have been adopted in their entirety and without modification by

New York State, through the regulations accompanying N.Y. AGM Article 17:



22
     21 C.F.R. §169.3(c) referencing 21 C.F.R. §169.3(b).


                                                            7
           Case 1:19-cv-11104-RA Document 20 Filed 06/26/20 Page 8 of 29




         the commissioner hereby adopts the current regulations as they appear in title 21 of
         the Code of Federal Regulations (revised as of April 1, 2013; U.S. Government
         Printing Office, Washington, DC 20402), in the area of food packaging and labeling
         as follows…(3) Part 101 of title 21 of the Code of Federal Regulations, containing
         the Federal definitions and standards for Food Labeling (including Appendices) at
         pages 10-172.

         1 NYCRR 259.1(a)(3) contained in Section 259.1 (“Packaging and labeling of
         food.”)

         29.    The result is that New York State labeling requirements for an vanilla almondmilk

are identical to those established by the FDA.

         30.    If the labeling of vanilla almondmilk is inconsistent with the federal standards, then

it also violates what New York requires.


III.     “Vanilla” Without Qualification Tells Consumers All of Product’s Flavor and Vanilla
         Taste is from Vanilla Beans

         31.    Vanilla’s unique flavor and aroma is due to at least 200 compounds scientists have

identified.29

         32.    These include volatile constituents such as “acids, ethers, alcohols, acetals,

heterocyclics, phenolics, hydrocarbons, esters and carbonyls.”

         33.    The non-volatile constituents include “tannins, polyphenols, free amino acids and

resins.”

         34.    Re-creating the complexity and richness of “vanilla flavor” provided by vanilla beans

is a task that science has been unable to duplicate, which is why consumers are willing to pay more

for products labeled solely with the term “Vanilla.”




29
  Arun K. Sinha et al., “A comprehensive review on vanilla flavor: extraction, isolation and quantification of vanillin
and other constituents,” International Journal of Food Sciences and Nutrition 59.4 (2008): 299-326.


                                                          8
          Case 1:19-cv-11104-RA Document 20 Filed 06/26/20 Page 9 of 29




        35.   Consumers expect the Product’s flavor to be supplied only from the characterizing

food ingredient of vanilla beans because they are accustomed to seeing labels with terms such as

“flavored,” “artificial flavors” and “with other natural flavors.” See 21 C.F.R. § 101.22(i)(1)(i)

(“e.g., ‘natural strawberry flavored shortcake,’ or ‘strawberry flavored shortcake’.”); 21 C.F.R. §

101.22(i)(1)(ii) and 21 C.F.R. § 101.22(i)(2) (“artificially flavored”); 21 C.F.R. § 101.22(i)(1)(iii)

(“with other natural flavor”).


    A. Product Misleads Consumers Because it Contains Undisclosed Artificial Flavors and Non-
       Vanilla Flavors

        36.   Despite the front label, the Product contains artificial flavors and non-vanilla flavors,

which provide its vanilla taste, in contrast to the expectation that all of its vanilla taste was provided

by vanilla beans.

        37.   The artificial flavors and non-vanilla flavors not disclosed on the front label are

evident through an analysis of the ingredient list and gas-chromatography mass spectrometry

(“GC-MS”).

        38.   The ingredient list designates “Natural Flavors” as the only flavoring ingredient.




              INGREDIENTS:     ALMONDMILK     (FILTERED   WATER,
              ALMONDS), EVAPORATED CANE SYRUP, TRICALCIUM
              PHOSPHATE, NATURAL FLAVORS, SEA SALT, GELLAN
              GUM, DIPOTASSIUM PHOSPHATE, XANTHAN GUM,
              SUNFLOWER      LECITHIN, VITAMIN     A   PALMITATE,
              VITAMIN D2, D-ALPHA TOCOPHEROL (VITAMIN E).

        39.   “Natural Flavors” does not refer to an exclusively vanilla ingredient for several


                                                    9
             Case 1:19-cv-11104-RA Document 20 Filed 06/26/20 Page 10 of 29




reasons.

           40.    All ingredients are required to be “listed by common or usual name.” See 21 C.F.R.

§ 101.4(a)(1).

           41.    Where only vanilla is the source of a flavor, it is required to “bear[s] the name of the

food specified in the definition and standard.” See 21 U.S.C. §343(g)

           42.    The common or usual name for the exclusively vanilla ingredients are “vanilla

extract” and “vanilla flavoring.” See 21 C.F.R. § 169.175 (b)(1) (“The specified name of the food

is ‘Vanilla extract’ or ‘Extract of vanilla’”); 21 C.F.R. § 169.177 (b) (“The specified name of the

food is ‘Vanilla flavoring’.”).

           43.    Where an ingredient has “no representation as to definition and standard of identity,”

such as a combination of flavors, they “may be designated as spices, flavorings, and colorings

without naming each.” See 21 U.S.C. § 343(i); see also 21 C.F.R. § 101.22(h)(1) (“The label of a

food to which flavor is added shall declare the flavor in the statement of ingredients in the

following way…Spice, natural flavor, and artificial flavor may be declared as ‘spice’, ‘natural

flavor’, or ‘artificial flavor.’”).

           44.    The common or usual name for a flavor ingredient that contains vanilla and non-

vanilla natural flavors is “Natural Flavor.” See 21 C.F.R. § 101.4(b)(1) (“Spices, flavorings,

colorings and chemical preservatives shall be declared according to the provisions of 101.22.”).

           45.    Though non-vanilla flavors on finished products “are labeled as either natural or

artificial,” the labeling “is different – as well as highly regulated – at the industrial level so that

the end user, the processor, knows the flavor source.”30

           46.    Vanilla WONF refers to an ingredient that contains some vanilla and “other natural



30
     Donna Berry, Playing the natural flavor game, Food Business News, Jan. 1, 2018.


                                                         10
            Case 1:19-cv-11104-RA Document 20 Filed 06/26/20 Page 11 of 29




flavors” from non-vanilla sources “which simulates, resembles or reinforces the characterizing

flavor.” See 21 C.F.R. § 101.22(i)(1)(iii) (“If the food contains both a characterizing flavor from

the product whose flavor is simulated and other natural flavor which simulates, resembles or

reinforces the characterizing flavor, the food shall be labeled in accordance with the introductory

text and paragraph (i)(1)(i) of this section and the name of the food shall be immediately followed

by the words ‘with other natural flavor’”).

        47.     According to Suzanne Johnson, vice president of research at a North Carolina

laboratory, “Many companies are trying to switch to natural vanilla with other natural flavors

[WONF] in order to keep a high-quality taste at a lower price,” known as “Vanilla WONF.”

        48.     The head of “taste solutions” at Irish conglomerate Kerry plc, urged flavor

manufacturers to “[G]et creative” and “build a compounded vanilla flavor with other natural

flavors.”

        49.     A compounded vanilla (“WONF”) flavor “that matches the taste of pure vanilla

natural extracts” can supposedly “provide the same vanilla taste expectation while requiring a

smaller quantity of vanilla beans. The result is a greater consistency in pricing, availability and

quality.”31

        50.     These compounded “WONF” flavors exist in a “black box” with “as many as 100 or

more flavor ingredients,” including “naturally produced vanillin,” maltol and piperonal, blended

together so that consumers believe what they are tasting is real vanilla.32




31
  Donna Berry, Understanding the limitations of natural flavors, BakingBusiness.com, Jan. 16, 2018.
32
  Hallagan and Drake, FEMA GRAS and U.S. Regulatory Authority: U.S. Flavor and Food Labeling Implications,
Perfumer & Flavorist, Oct. 25, 2018; Charles Zapsalis et al., Food chemistry and nutritional biochemistry. Wiley,
1985, p. 611 (describing the flavor industry’s goal to develop vanilla compound flavors “That Seem[s] to be Authentic
or at Least Derived from a Natural Source”) (emphasis added).


                                                         11
           Case 1:19-cv-11104-RA Document 20 Filed 06/26/20 Page 12 of 29




     B. GC-MS Analysis Reveals de minimis Amount of Vanilla but High Levels of Artificial
        Vanilla Flavoring

         51.    The application of gas chromatography-mass spectrometry (“GC-MS”) can identify

small and volatile compounds, such as aromatics, benzenes and alcohols, which are present in

vanilla and other flavors.

         52.    Though GC-MS can identify more than 150 compounds which comprise vanilla, the

“main vanilla flavor backbone of commercial vanilla species” is constituted by the so called marker

compounds, identified below.33

                              Compounds                Percent Present in Vanilla Beans
                                 vanillin                            1.3-1.7 %
                       p-hydroxybenzaldehyde                            0.1%
                              vanillic acid                            0.05%
                        p-hydroxybenzoic acid                          0.03%

         53.    The presence and amount of these compounds are “used as an indicator of quality of

commercial vanilla to detect adulteration of beans and extracts.”34

         54.    GC-MS can reveal the adulteration of vanilla through “an abnormal excess of vanillin

relative to the profile of minor components in a vanilla preparation.”35

         55.    In analyzing defendant’s vanilla almondmilk, the sample was purged with inert gas,

causing the volatile aromatic compounds to be extracted.



33
   ThermoFisher Scientific, Gas Chromatography Mass Spectrometry (GC/MS) Information; Arun K. Sinha et al. “A
comprehensive review on vanilla flavor: extraction, isolation and quantification of vanillin and others constituents,”
International Journal of Food Sciences and Nutrition 59.4 (2008): 308; 299-326.
34
   Maria del Pilar Galeas, “Gas chromatography-mass spectrometry and gas chromatography-olfactometry analysis of
aroma compounds of vanilla pompona schiede,” Diss. Rutgers University-Graduate School-New Brunswick, 2015
citing A.S. Ranadive, Vanilla-cultivation, curing, chemistry, technology and commercial product. In: Spices Herbs
and Edible Fungi. Charalambous, G. (Ed), Developments in Food Science, Vol. 34, Elsevier Science Publishers BV,
Amsterdam, The Netherlands, pp 517-577 (1994).
35
   Sinha at 319-20 (“Adulteration can be detected chromatographically by an abnormal excess of vanillin relative to
the profile of minor components in a vanilla preparation, but again the possibility is there to manipulate this profile
artificially.”).


                                                         12
         Case 1:19-cv-11104-RA Document 20 Filed 06/26/20 Page 13 of 29




       56.   These compounds were run through capillary columns and eluted at different times

before reaching the mass spectrometer.

       57.   The mass spectrum plots the compounds’ elution time on the X-axis and the amount

or intensity of the compounds on the Y-axis. Exhibit “A,” GC-MS Report, June 4, 2020.

                                         Chromatogram




       58.   The peak assignment table identifies the compounds in column three by matching

their mass-to-charge (m/z) ratio with mass spectral libraries of all known compounds.

       59.   Columns two (Area Integration) and four (concentration parts per million or “Conc.

PPM w/w.”) show the relative amounts of the detected compounds.


                                               13
 Case 1:19-cv-11104-RA Document 20 Filed 06/26/20 Page 14 of 29




                           Peak Assignment Table




60.   Defendant’s vanilla almondmilk reveals vanillin (MS Scan # 1026, 64.6337 PPM)


                                     14
          Case 1:19-cv-11104-RA Document 20 Filed 06/26/20 Page 15 of 29




yet fails to reveal any of the other marker compounds for vanilla – p-hydroxybenzaldehyde, p-

hydroxybenzoic acid or vanillic acid.

         61.    The Product also contains maltol (MS Scan # 745, 26.6120 PPM), an artificial flavor.

See 21 C.F.R. § 172.515(b) (“Synthetic flavoring substances and adjuvants.”).36

         62.    Maltol fills the role of coumarin, which was used to boost the vanilla taste of a food

which contained minimal or no real vanilla, before it was banned for toxicity.37

         63.    Though maltol does not contribute a flavor of its own, it is used to enhance and

substitute for real vanilla, by increasing the sweetness of a food or beverage.

         64.    Though maltol has been detected in vanilla, it will be present at levels no greater than

one-half of one percent of the amount detected, which means it was added to the “Natural Flavor.”

         65.    The Product also contains the artificial flavor piperonal (heliotropine), not found in

vanilla (MS Scan # 960, 5.0634 PPM). See 21 C.F.R. § 172.515(b) (“Synthetic flavoring

substances and adjuvants.”).38

         66.    Piperonal is “often cast in a leading role by the flavor industry” and is “somewhat

reminiscent of hay and vanilla, with a distinct floral, powdery edge.”39

         67.    The logical explanation for the absence of the three marker compounds despite the

high level of vanillin is not because the Product lacks any vanilla, but that it contains a trace or de

minimis amount such that these aromatic compounds are not detectable by advanced scientific

means.

IV.      Front Label and Ingredient List Fail to Disclose Non-Vanilla and Artificial Flavors

         68.    The flavor used by defendant is known in the trade as “Vanilla With Other Natural


36
   21 C.F.R. § 172.515(b) (“Synthetic flavoring substances and adjuvants.”).
37
   Id.
38
   21 C.F.R. § 172.515(b) (“Synthetic flavoring substances and adjuvants.”).
39
   John Wright, Flavor Bites: Piperonal in Flavors, Perfumer & Flavorist, June 1, 2015; see 21 C.F.R. § 182.60.


                                                        15
            Case 1:19-cv-11104-RA Document 20 Filed 06/26/20 Page 16 of 29




Flavors” (“Vanilla WONF”).

       69.     Assuming the Product contains some vanilla, the presence of non-vanilla vanillin and

maltol in a disproportionate amount relative to the presence of the non-vanillin marker compounds

means these components are added in the “WONF” portion of the flavor.

       70.     The “WONF” flavor labeling structure is not applicable where a product’s primary

characterizing flavor is vanilla, because the vanilla standards take precedence over the general

flavor regulations. Compare 21 C.F.R. § 101.22 with 21 C.F.R. § 169.175-21 C.F.R. § 169.182

(vanilla products).

       71.     The vanilla standards permit only glycerin, propylene glycol, sugar, dextrose, corn

sirup or vanillin to be added to vanilla, and control how such combinations should be named. See

21 C.F.R. § 169.175(a)(1)-(5) (ingredients permitted for addition to vanilla extract); see also 21

C.F.R. § 169.180(a) (permitting “not more than 1 ounce of added vanillin” for “each unit of vanilla

constituent, as defined in 169.3(c)” in the combination labeled “Vanilla-vanillin extract.”).

       72.     The purpose of these requirements is to prevent a trace of vanilla from being spiked

with artificial vanilla flavors such as vanillin. Exhibit “B,” Memorandum of Conference, Status

of Vanilla Flavoring with other Natural Flavors, July 8, 1996 (“The vanilla standard determines

vanilla as a standardized product. If other flavorings are added, then the vanilla is no longer a

standardized product and should therefore be labeled artificial or imitation.”)

       73.     Defendant’s “Natural Flavors” is a combination of vanilla, vanillin and “other natural

flavors.”

       74.     Where vanillin is added to vanilla, “the specified name of the food is ‘Vanilla-

vanillin extract _-fold’ or ‘_-fold vanilla-vanillin extract’, followed immediately by the statement

‘contains vanillin, an artificial flavor (or flavoring)’.” See Vanilla-vanillin extract at 21 C.F.R. §




                                                 16
           Case 1:19-cv-11104-RA Document 20 Filed 06/26/20 Page 17 of 29




169.180(b).

          75.   The Product’s front label and ingredient list fail to disclose vanillin, an artificial

flavor.

          76.   According to representatives of FEMA:

          The standards for vanilla extract and the other standardized vanilla products at 21
          CFR 169 expressly do not provide WONF designation. This means that a flavoring
          mixture of vanilla extract and vanillin produced through a “natural” process (i.e. a
          process consistent with the definition of natural flavor at 21 CFR Section 101.22(a)
          (3)) cannot be described as “vanilla extract WONF,” “vanilla WONF” or other
          similar descriptive terms.

          Exhibit C, John B. Hallagan and Joanna Drake, The Flavor and Extract
          Manufacturers Association of the United States, “Labeling Vanilla Flavorings and
          Vanilla-Flavored Foods in the U.S.,” Perfumer & Flavorist, Vol. 43 at p. 46, Apr.
          25, 2018.

          77.   Including vanillin as part of the “WONF” portion of the “Natural Flavors” in the

organic vanilla soymilk Product is misleading because it fails to disclose that vanillin is an artificial

flavor when paired with vanilla.

          78.   A reasonable consumer cannot follow up or learn the truth that the Product contains

non-vanilla artificial vanillin from reading the Product’s ingredient list because defendant labels

this incorrectly and deceptively as “Other Natural Flavor” as opposed to “Artificial Flavor.”

          79.   For the Product to be accurately labeled as “Vanilla Almondmilk,” it would have to

“contain[s] no artificial flavor that simulates, resembles or reinforces the characterizing flavor” of

vanilla. See 21 C.F.R. § 101.22(i)(l).

          80.   Since the Product is made with vanillin, the label of “Vanilla Almondmilk” is false

and misleading because the vanillin is “not made from vanilla beans or vanilla flavors made from

vanilla beans.” Exhibit C, FDA, Letter, Ferré-Hockensmith to Brownell, August 5, 2008, p. 2.

          81.   Defendant’s Vanilla Almondmilk “containing vanillin derived from a non vanilla

bean source needs to be labeled as artificially flavored” because “the food is characterized/labeled


                                                   17
         Case 1:19-cv-11104-RA Document 20 Filed 06/26/20 Page 18 of 29




as vanilla flavored.” Exhibit D, FDA, Letter, Margaret-Hanna Emerick to Richard Brownell,

February 25, 2016; see 21 C.F.R. § 101.22(i)(2) (requiring a food that “contains any artificial

flavor which simulates, resembles or reinforces the characterizing flavor” to be labeled “artificially

flavored”).

       82.    Assuming the “WONF” portion of defendant’s “Natural Flavors” uses “vanillin

derived naturally through fermentation,” it is misleading to “imply that the vanillin is a natural

flavor.” Exhibit E, FDA Letter, Cataline Ferré-Hockensmith to Richard Brownell, April 19, 2005.

       83.    Though a naturally derived vanillin may be designated “‘natural flavor’” in the

context of the general flavor regulations at 21 C.F.R. § 101.22, this is outside the context of the

standardized vanilla ingredients “under sections 169.180, 169.181, and 169.182 in 21 CFR.”

Exhibit C, FDA, Letter, Cataline Ferré-Hockensmith, August 5, 2008, p. 2.




                                                 18
        Case 1:19-cv-11104-RA Document 20 Filed 06/26/20 Page 19 of 29




V. Products are Misleading Because They are Labeled and Named Similar to Other Products


       84.   The following is an example of the product of defendant and competitor.

             Competitor Product                          Defendant’s Product




                                                 INGREDIENTS:        ALMONDMILK
 Ingredients: Organic Almond Base                (FILTERED    WATER,   ALMONDS),
 (Filtered Water, Organic Almonds), Organic      EVAPORATED       CANE    SYRUP,
 Vanilla Flavor, Sea Salt, Sunflower Lecithin,   TRICALCIUM PHOSPHATE, NATURAL
 Organic Locust Bean Gum, Gellan Gum,            FLAVORS, SEA SALT, GELLAN
 Vitamin A Palmitate, Ergocalciferol             GUM, DIPOTASSIUM PHOSPHATE,
 (Vitamin D2), Dl-Alpha-Tocopheryl Acetate       XANTHAN      GUM,    SUNFLOWER
 (Vitamin E), Riboflavin (Vitamin B2), Zinc      LECITHIN, VITAMIN A PALMITATE,
 Gluconate, Cyanocobalamin (Vitamin B12).        VITAMIN D2, D-ALPHA TOCOPHEROL
                                                 (VITAMIN E).




                                                 19
         Case 1:19-cv-11104-RA Document 20 Filed 06/26/20 Page 20 of 29




       85.    The competitor product lists “Organic Vanilla Flavor” on its ingredient list and does

not indicate the presence of other flavors not derived from vanilla, as defendant’s Product does

through the designation of “Natural Flavor.”

       86.    Products are required to be identified and labeled in a way consistent with other

products of similar composition. See 21 C.F.R. § 102.5(a) (“General principles.”) (“The name shall

be uniform among all identical or similar products and may not be confusingly similar to the name

of any other food that is not reasonably encompassed within the same name. Each class or subclass

of food shall be given its own common or usual name that states, in clear terms, what it is in a way

that distinguishes it from different foods.”).

       87.    This framework assures consumers will not be misled by the quality and components

of similarly labeled products where one product contains a greater amount, type and/or proportion

of a characterizing and valuable ingredient.

       88.    Where two products are identified by the same descriptive terms and noun such as

“vanilla almondmilk” and where the front label has no other modifications of these terms,

consumers will be deceived into purchasing the lower quality product under the false impression

that it contains the equivalent amount of said ingredients or components.

       89.    The competitor product and defendant’s Product are sold in close proximity to each

other and their identical names misleads consumers and plaintiff to expect that both products are

identical in quality when the competitor product is of higher quality.

       90.    Defendant’s branding and packaging of the Product is designed to – and does –

deceive, mislead, and defraud plaintiff and consumers.

       91.    Defendant sold more of the Product and at higher prices than it would have in the

absence of this misconduct, resulting in additional profits at the expense of consumers like




                                                 20
             Case 1:19-cv-11104-RA Document 20 Filed 06/26/20 Page 21 of 29




plaintiff.

        92.     The value of the Product that plaintiff purchased and consumed was materially less

than its value as represented by defendant.

        93.     Had plaintiff and class members known the truth, they would not have bought the

Product or would have paid less for them.

        94.     As a result of the false and misleading labeling, the Product is sold at a premium

price, approximately no less than $2.99 and $4.49 for cartons of 32 OZ and 64 OZ, excluding tax,

compared to other similar products represented in a non-misleading way.


VI.     Conclusion

        95.     Defendant’s branding and packaging of the Product is designed to – and does –

deceive, mislead, and defraud plaintiff and consumers.

        96.     Defendant sold more of the Product and at higher prices than it would have in the

absence of this misconduct, resulting in additional profits at the expense of consumers like

plaintiffs.

        97.     The value of the Product that plaintiffs purchased and consumed was materially less

than their value as represented by defendant.

        98.     Had plaintiffs and class members known the truth, they would not have bought the

Product or would have paid less for them.

        99.     As a result of the false and misleading labeling, the Product is sold at a premium

price, approximately no less than $2.99 for cartons of 32 OZ and 64 OZ, excluding tax, compared

to other similar products represented in a non-misleading way.




                                                 21
           Case 1:19-cv-11104-RA Document 20 Filed 06/26/20 Page 22 of 29




                                       Jurisdiction and Venue


          100. Jurisdiction is proper pursuant to 28 U.S.C. § 1332(d)(2) (Class Action Fairness Act

of 2005 or “CAFA”).

          101. Under CAFA, district courts have “original federal jurisdiction over class actions

involving (1) an aggregate amount in controversy of at least $5,000,000; and (2) minimal

diversity[.]” Gold v. New York Life Ins. Co., 730 F.3d 137, 141 (2d Cir. 2013).

          102. Plaintiff Glynis Wynn is a citizen of New York.

          103. Defendant Topco Associates, LLC is an Delaware corporation with a principal place

of business in Elk Grove, Cook County, Illinois and therefore is a citizen of Illinois.

          104. “Minimal diversity” exists because plaintiff and defendant are citizens of different

states.

          105. Venue is proper in this judicial district because a substantial part of the events or

omissions giving rise to the claim occurred, viz, the purchase of the Product and the misleading

representations relied upon by plaintiff.

          106. This court has personal jurisdiction over defendant because it conducts and transacts

business, contracts to supply and supplies goods within New York.

                                                 Parties

          107. Plaintiff Glynis Wynn is a citizen of Beacon, Dutchess County, New York. Plaintiff

Katelynn Edgerly is a citizen of Saratoga Springs, Saratoga County, New York.

          108. Defendant Topco Associates, LLC is a Delaware limited liability company with a

principal place of business in Elk Grove, Illinois, Cook County.

          109. Defendant sells a range of products to grocery stores nationwide.

          110. During the relevant statutes of limitations, plaintiffs purchased the Product within



                                                  22
          Case 1:19-cv-11104-RA Document 20 Filed 06/26/20 Page 23 of 29




their district and/or State for personal consumption and/or use in reliance on the representations

the Product’s flavor contained only vanilla flavoring from vanilla beans and did not contain

artificial flavors.

        111. Plaintiffs purchased the Products at the Price Chopper Supermarkets nearest their

homes in 2019 and 2020.

        112. Plaintiffs bought the Product because they liked the product type for its intended use

and expected its vanilla flavor to not be enhanced by artificial flavors, because the front label did

not disclose this nor was it clarified by the ingredient list.

        113. Plaintiffs would buy the Product again if assured it did not contain vanilla-enhancing

ingredients in addition to vanilla and if it was labeled in a non-deceptive manner.

                                           Class Allegations


        114. The class will consist of all purchasers of the Product who reside in New York during

the applicable statutes of limitations.

        115. Common questions of law or fact predominate and include whether defendant’s

representations were and are misleading and if plaintiffs and class members are entitled to

damages.

        116. Plaintiffs' claims and basis for relief are typical to other members because all were

subjected to the same unfair and deceptive representations and actions.

        117. Plaintiffs are adequate representatives because their interests do not conflict with

other members.

        118. No individual inquiry is necessary since the focus is only on defendant’s practices

and the class is definable and ascertainable.

        119. Individual actions would risk inconsistent results, be repetitive and are impractical



                                                   23
           Case 1:19-cv-11104-RA Document 20 Filed 06/26/20 Page 24 of 29




to justify, as the claims are modest relative to the scope of the harm.

        120. Plaintiffs' counsel is competent and experienced in complex class action litigation

and intends to adequately and fairly protect class members’ interests.

        121. Plaintiffs seek class-wide injunctive relief because the practices continue.

                          New York General Business Law (“GBL”), §§ 349 & 350
                                    (Consumer Protection Statutes)

        122. Plaintiffs incorporate by reference all preceding paragraphs.

        123. Plaintiffs and class members desired to purchase and consume products which were

as described and marketed by defendant and expected by reasonable consumers, given the product

type.

        124. Defendant’s acts and omissions are not unique to the parties and have a broader

impact on the public.

        125. Defendant misrepresented the substantive, quality, compositional, organoleptic

and/or nutritional attributes of the Product.

        126. The amount and proportion of the characterizing component, vanilla, has a material

bearing on price and consumer acceptance of the Product and consumers do not expect that non-

vanilla, artificial flavors where a product is labeled “vanilla” without more.

        127. The ingredient list declaration of “natural flavor” fails to tell consumers and plaintiff

that a trace amount of vanilla is present and what they taste as vanilla is actually from artificial

flavors.

        128. Plaintiffs relied on the statements, omissions and representations of defendant, and

defendant knew or should have known the falsity of same.

        129. Plaintiffs and class members would not have purchased the Product or paid as much

if the true facts had been known, suffering damages.



                                                 24
           Case 1:19-cv-11104-RA Document 20 Filed 06/26/20 Page 25 of 29




                                        Negligent Misrepresentation

       130. Plaintiffs incorporate by reference all preceding paragraphs.

       131. Defendant misrepresented the substantive, quality, compositional, organoleptic

and/or nutritional attributes of the Product.

       132. The amount and proportion of the characterizing component, vanilla, has a material

bearing on price and consumer acceptance of the Product and consumers do not expect that non-

vanilla, artificial flavors where a product is labeled “vanilla” without more.

       133. The ingredient list declaration of “natural flavor” fails to tell consumers and plaintiff

that a trace amount of vanilla is present and what they taste as vanilla is actually from artificial

flavors.

       134. Defendant had a duty to disclose and/or provide non-deceptive marketing of the

Product and knew or should have known same were false or misleading.

       135. This duty is based on defendant’s position as an entity which has held itself out as

having special knowledge and experience in the production, service and/or sale of the product type.

       136. The representations took advantage of consumers’ cognitive shortcuts made at the

point-of-sale and their trust in defendant, a well-known and respected brand or entity in this sector.

       137. Plaintiffs and class members reasonably and justifiably relied on these negligent

misrepresentations and omissions, which served to induce and did induce, the purchase of the

Product.

       138. Plaintiffs and class members would not have purchased the Product or paid as much

if the true facts had been known, suffering damages.




                                                 25
           Case 1:19-cv-11104-RA Document 20 Filed 06/26/20 Page 26 of 29




             Breaches of Express Warranty, Implied Warranty of Merchantability and
                   Magnuson Moss Warranty Act, 15 U.S.C. §§ 2301, et seq.

       139. Plaintiffs incorporate by reference all preceding paragraphs.

       140. The Product were manufactured, labeled and sold by defendant and warranted to

plaintiffs and class members that they possessed substantive, functional, nutritional, qualitative,

compositional, organoleptic, sensory, physical and other attributes which they did not.

       141. The amount and proportion of the characterizing component, vanilla, has a material

bearing on price and consumer acceptance of the Product and consumers do not expect that non-

vanilla, artificial flavors where a product is labeled “vanilla” without more.

       142. The ingredient list declaration of “natural flavor” fails to tell consumers and plaintiff

that a trace amount of vanilla is present and what they taste as vanilla is actually from artificial

flavors.

       143. Defendant had a duty to disclose and/or provide non-deceptive descriptions and

marketing of the Product.

       144. This duty is based, in part, on defendant’s position as one of the most recognized

companies in the nation in this sector.

       145. Plaintiffs provided or will provide notice to defendant, its agents, representatives,

retailers and their employees.

       146. Defendant received notice and should have been aware of these misrepresentations

due to numerous complaints by consumers to its main office over the past several years regarding

the Product, of the type described here.

       147. The Product did not conform to its affirmations of fact and promises due to

defendant’s actions and were not merchantable.

       148. Plaintiffs and class members would not have purchased the Product or paid as much



                                                 26
           Case 1:19-cv-11104-RA Document 20 Filed 06/26/20 Page 27 of 29




if the true facts had been known, suffering damages.

                                                Fraud


       149. Plaintiffs incorporate by reference all preceding paragraphs.

       150. The amount and proportion of the characterizing component, vanilla, has a material

bearing on price and consumer acceptance of the Product and consumers do not expect that non-

vanilla, artificial flavors where a product is labeled “vanilla” without more.

       151. The ingredient list declaration of “natural flavor” fails to tell consumers and plaintiff

that a trace amount of vanilla is present and what they taste as vanilla is actually from artificial

flavors.

       152. Defendant’s fraudulent intent is evinced by its failure to accurately identify the

Product on the front label and ingredient list, when it knew its statements were neither true nor

accurate and misled consumers.

       153. Plaintiffs and class members would not have purchased the Product or paid as much

if the true facts had been known, suffering damages.

                                           Unjust Enrichment

       154. Plaintiffs incorporate by reference all preceding paragraphs.

       155. Defendant obtained benefits and monies because the Product was not as represented

and expected, to the detriment and impoverishment of plaintiffs and class members, who seek

restitution and disgorgement of inequitably obtained profits.

                                 Jury Demand and Prayer for Relief

Plaintiffs demand a jury trial on all issues.

    WHEREFORE, Plaintiffs pray for judgment:

   1. Declaring this a proper class action, certifying plaintiffs as representatives and the



                                                  27
        Case 1:19-cv-11104-RA Document 20 Filed 06/26/20 Page 28 of 29




      undersigned as counsel for the class;

   2. Entering preliminary and permanent injunctive relief by directing defendant to correct the

      challenged practices to comply with the law;

   3. Injunctive relief to remove, correct and/or refrain from the challenged practices and

      representations, and restitution and disgorgement for members of the class pursuant to the

      applicable laws;

   4. Awarding monetary damages and interest pursuant to the common law and other statutory

      claims;

   5. Awarding costs and expenses, including reasonable fees for plaintiffs' attorneys and

      experts; and

   6. Other and further relief as the Court deems just and proper.

Dated: June 26, 2020
                                                              Respectfully submitted,

                                                              Sheehan & Associates, P.C.
                                                              /s/Spencer Sheehan
                                                              Spencer Sheehan
                                                              505 Northern Blvd Ste 311
                                                              Great Neck NY 11021-5101
                                                              Tel: (516) 303-0552
                                                              Fax: (516) 234-7800
                                                              spencer@spencersheehan.com
                                                              E.D.N.Y. # SS-8533
                                                              S.D.N.Y. # SS-2056

                                                              Reese LLP
                                                              Michael R. Reese
                                                              100 W 93rd St Fl 16
                                                              New York NY 10025-7524
                                                              Telephone: (212) 643-0500
                                                              Fax: (212) 253-4272
                                                              mreese@reesellp.com




                                              28
         Case 1:19-cv-11104-RA Document 20 Filed 06/26/20 Page 29 of 29




1:19-cv-11104-RA
United States District Court
Southern District of New York

Glynis Wynn, Katelynn Edgerly, individually and on behalf of all others similarly situated,


                                        Plaintiffs,


        - against -


Topco Associates, LLC


                                         Defendant




                         First Amended Class Action Complaint



                       Sheehan & Associates, P.C.
                        505 Northern Blvd Ste 311
                         Great Neck NY 11021-5101
                            Tel: (516) 303-0552
                            Fax: (516) 234-7800




Pursuant to 22 NYCRR 130-1.1, the undersigned, an attorney admitted to practice in the courts of
New York State, certifies that, upon information, and belief, formed after an inquiry reasonable
under the circumstances, the contentions contained in the annexed documents are not frivolous.

Dated: June 26, 2020
                                                                        /s/ Spencer Sheehan
                                                                         Spencer Sheehan
